Citation Nr: 9931634	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  96-45 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from August 1966 to November 
1993.  By rating action dated in June 1995 the Department of 
Veterans Affairs (VA) Regional Office, Muskogee, Oklahoma, 
denied entitlement to service connection for a left knee 
disability and hearing loss.  The regional office granted 
service connection for a low back condition, tinea cruris, 
and headaches, and rated each condition 10 percent disabling.  
The veteran appealed from the denials of service connection 
for the left knee condition and hearing loss, and from the 
evaluations assigned for these service-connected 
disabilities.  In May 1997 the evaluation for the veteran's 
low back condition was increased to 20 percent effective 
November 2, 1993.  The denials of the remaining issues on 
appeal were confirmed and continued.  

The case was initially before the Board of Veterans' Appeals 
(Board) in May 1998, when service connection for bilateral 
hearing loss was granted.  Evaluations in excess of 10 
percent each for the veteran's tinea cruris and headaches 
were denied.  Appellate consideration of the issues of 
service connection for a left knee disability and for an 
increased evaluation for the veteran's low back condition was 
deferred pending further action by the regional office.  In 
an April 1999 rating action service connection was granted 
for a left knee disability, rated 10 percent disabling, 
effective from November 2, 1993, thus effectively concluding 
that appeal for service connection.  The 20 percent 
evaluation for the veteran's low back disability was 
confirmed and continued.  That issue is again before the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The veteran's low back condition is manifested by 
moderate limitation of motion, pain, and muscle tightness or 
spasm.  There is no neurological deficit.  

3.  The veteran's low back condition is productive of no more 
than moderate disability.  


CONCLUSION OF LAW

An evaluation in excess of 20 percent for the veteran's low 
back disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Codes 5292, 5293, 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts regarding the claim have been properly developed.  

I.  Background

The veteran's service medical records reflect that he was 
observed and treated on a number of occasions for complaints 
of low back pain.  The diagnoses included lumbosacral strain.  

When the veteran was afforded a VA general medical 
examination in November 1994 there was no spinal tenderness 
and no paravertebral muscle spasm.  The veteran had a full 
range of motion of the lumbosacral spine, with a complaint of 
being uncomfortable with full forward flexion.  The 
impression was chronic lumbosacral strain.  

In April 1997 the veteran was afforded a VA orthopedic 
examination.  He reported low back pain.  He had some mild 
tenderness over the left lumbar muscles without spasm.  He 
had some mild spasm of his right lumbar muscles.  Range of 
motion of the lumbar spine was essentially normal, with a 
complaint of mild back pain on motion.  

The veteran was afforded a VA orthopedic examination in 
October 1998.  He was currently working on his own cattle 
ranch.  He complained of daily low back pain.  He had had no 
recent injury and no spinal surgery.  He complained of pain 
in the spinous process area with no radiation of pain.  He 
did not report any decrease in sensation of his lower 
extremities.  He did not use any assistive devices such as a 
cane.  The main focus of the changes in the activities of 
daily living was the decrease in the amount of bending and 
the increased pain on rotation of his trunk.  It was stated 
he would have a flare-up of symptoms every four months, where 
he would be in bed for at least 3 to 4 days.  

On physical examination his general appearance was that of a 
well developed individual who was in a slight amount of 
distress secondary to pain in his low back.  He had a normal 
gait.  He was able to walk on his toes and also walk on his 
heels.  He had some moderate pain in the low back when 
squatting.  He had no muscle weakness in the lower 
extremities.  He had two plus deep tendon reflexes in the 
upper extremities, and one plus in the lower extremities 
bilaterally.  He had no decrease in sharp sensation or 
temperature.  He had moderate pain on palpation of the 
sacroiliac joints bilaterally.  He had moderate muscle 
tightness in the lower thoracic and upper lumbar spine.  He 
had 30 degrees of active and passive extension, 70 degrees of 
active flexion and 80 degrees of passive flexion.  Lateral 
bending was normal.  There was a decrease in rotation to 20 
degrees, with moderate pain in the lumbar spine.  An 
impression was made of mild osteoarthritis of the lumbosacral 
spine with pain, causing a mild functional impairment on a 
daily basis.  

The examiner commented that the veteran had moderate pain 
with moderate disability during flare-ups of his low back 
pain.  The veteran had a reduced range of motion with flare-
ups.  The veteran had some pain with bending and in truncal 
rotation, which would limit some job duties to a mild degree.  
The examiner stated that the veteran did not exhibit 
excessive weakness, fatigability, or incoordination.  

The veteran was afforded a VA neurological examination in 
November 1998.  The veteran reported intermittent chronic low 
back pain over the years since service that had progressively 
worsened without any radicular or sciatic component.  After 
retirement from service he had worked a rancher.  Over the 
past few years the low back pain had become quite severe, 
with stiffness and tenderness.  In the past he had been given 
a TENS unit which he used intermittently and had been of some 
help.  

On the general neurological examination including cranial 
nerves, motor, sensory, station, and gait were intact.  
Specifically, he had no vibrator or position sensory loss, 
and no muscular weakness suggestive of a radicular, upper 
motor neuron or nerve deficit.  Straight leg raising was to 
90 degrees informally with the veteran sitting, and to 80 
degrees formally with the veteran supine.  On observing the 
low back the veteran had marked spasms in the L3 - L5 region 
bilaterally, and had a great deal of difficulty bending over.  
On observing his gait it was rather stiff and antalgic, with 
some limping involving his left leg.  It was indicated that 
spinal stenosis with claudication and a herniated disc should 
be ruled out.  

In an addendum to the examination dated in January 1999 it 
was noted that a CT of the lumbosacral spine showed no 
stenosis.  There was spur formation at L3 - L4 due to 
degenerative joint disease.  There was no disc bulge or 
foraminal narrowing.  The diagnosis was chronic low back pain 
secondary to degenerative joint disease.  It was concluded 
that no neurological deficits could be found.  

II.  Analysis

Moderate limitation of motion of the lumbar segment of the 
spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
Part 4, Code 5292.  

A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  38 
C.F.R. Part 4, Code 5293.  

A 20 percent evaluation is warranted for lumbosacral strain 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, and 
loss of lateral motion, with osteoarthritic changes or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present, if there is also abnormal 
mobility on forced motion.  38 C.F.R. Part 4, Code 5295.  

The Board notes that in the case of Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999), the United States 
Court of Appeals for veteran's claims indicated that there 
was a distinction between a veteran's initial dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  The Court noted that the distinction 
might be important in terms of, among other things, 
determining the evidence that could be used to decide whether 
the original rating on appeal was erroneous.  The Court 
indicated that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), was not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  The court 
indicated that, at the time of an initial rating, separate 
ratings could be assigned for separate periods of time based 
on the facts found--a practice known as "staged" ratings.  

In this case, the VA examinations have disclosed that the 
veteran has some limitation of motion of lumbar spine; 
however, the restriction of motion is no more than moderate 
in degree.  Thus, an evaluation in excess of 20 percent based 
on limitation of motion of the lumbar spine would not be 
warranted under the provisions of Diagnostic Code 5292.  The 
veteran also has pain involving the low back, and there is 
muscle spasm or tightness involving the low back.  However, 
the veteran does not use any assistive devices such as a 
cane.  He has a normal gait and is able to walk on his toes 
and heels.  He does not have any radicular or sciatic 
component to his pain, and the November 1998 VA neurological 
examination indicated that there were no neurological 
deficits.  Osteoarthritis of the lumbosacral spine was 
reported; however, that condition was described as mild in 
nature.  On the October 1998 VA orthopedic examination the 
examiner indicated that the veteran had moderate pain, with 
moderate disability during flare-ups of low back pain.  He 
stated that he had some pain with bending and in truncal 
rotation, which would limit some job duties, but only to a 
mild degree.  The examiner stated that the veteran did not 
exhibit any excessive weakness, fatigability or 
incoordination.  In summary, the evidence uniformly and 
consistently indicates that the veteran's low back condition 
is productive of no more than moderate disability, and as 
such would not warrant entitlement to an evaluation in excess 
of 20 percent under any of the applicable rating schedule 
provisions.  The medical evidence of record does not indicate 
that the veteran's low back condition has changed 
significantly since the date the 20 percent rating was 
assigned and thus possible staging of the ratings under 
Fenderson is not for consideration.

The Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United Sates Court of Appeals for 
veterans' claims held that consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  As noted previously, the 
VA examination in late 1998 did reflect low back pain, a 
functional impairment, and the low back pain has been taken 
into consideration by the Board in evaluating the degree of 
severity of the veteran's low back disability.  However, the 
low back pain was described as only moderate in nature, and 
the examiner indicated that the low back pain would 
constitute only a mild functional impairment.  The veteran 
did not exhibit any excessive weakness, fatigability or 
incoordination.  Thus, for the reasons already discussed, the 
Board is unable to conclude that an evaluation in excess of 
that currently in effect is warranted for the veteran's low 
back disability.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
low back disability is not established.  The appeal is 
denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

